Exhibit Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, April 9, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GS:BRNC), announced today operational results for the month ended and as of March 31, 2010. Utilization for the Company’s drilling fleet was 50% for the month of March compared to 45% for the month of February and 31% for the fourth quarter of 2009.The Company had an average of 37 marketed drilling rigs in March compared to 37 in February and 37 for the fourth quarter of 2009. The average dayrate on operating drilling rigs as of March 31, 2010, was $15,918 compared to $15,445 as of February 28, 2010 and $15,354 for the fourth quarter of 2009. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of March 31, 2010 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 5 650 hp M I 3 6 650 hp M I 4 7 650 hp M I 5 8 1000 hp E Bakken O Term 80 6/19/2010 6 9 650 hp M I 7 10 1000 hp E Marcellus O Term 306 1/31/2011 8 11 1000 hp E Marcellus O well to well 9 12 1500 hp E Anadarko O well to well 10 14 1200 hp E Anadarko O 3 wells 11 15 1200 hp E Haynesville O Term 208 10/25/2010 12 16 1400 hp E Bakken O Term 335 3/1/2011 13 17 1700 hp E Anadarko O well to well 14 20 1400 hp E Bakken O Term 71 6/10/2010 15 21 2000 hp E Haynesville O Term 275 12/31/2010 16 22 1000 hp E Bakken O Term 301 1/26/2011 17 23 1000 hp E Bakken O Term 290 1/15/2011 18 25 1500 hp E Cotton Valley O well to well 19 26 1200 hp E Haynesville O Term 275 12/31/2010 20 27 1500 hp E Bakken O Term 365 3/31/2011 21 28 1200 hp E Bakken O Term 259 12/15/2010 22 29 1500 hp E Woodford O Term 307 2/1/2011 23 37 1000 hp E Marcellus O well to well 24 41 950 hp M I 25 42 650 hp M I 26 51 850 hp M I 27 52 850 hp M I 28 54 850 hp M I 29 56 1100 hp M I 30 57 1100 hp M I 31 59 1000 hp E Bakken O Term 71 6/10/2010 32 62 1000 hp M I 33 70 450 hp M I 34 75 750 hp M I 35 77 1200 hp M Cotton Valley O 2 wells 36 94 1000 hp M I 37 97 850 hp M Anadarko O 10 wells M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities
